         Case 1:18-cv-03501-JGK Document 229 Filed 03/04/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

DEMOCRATIC NATIONAL COMMITTEE,
                        Plaintiff,                           Case No. 1:18-cv-03501-JGK
       -against-
THE RUSSIAN FEDERATION, et al.,
                        Defendants.


              NOTICE OF ARAS AGALAROV'S AND EMIN AGALAROV'S
               MOTION TO DISMISS SECOND AMENDED COMPLAINT

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Aras Agalarov's and Emin Agalarov's Motion to Dismiss the Second Amended Complaint,

defendants Aras Agalarov and Emin Agalarov (collectively, the "Agalarovs") will move this

Court, pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6), for an order

dismissing with prejudice all claims, in their entirety, asserted against the Agalarovs in the

Democratic National Committee's Second Amended Complaint (ECF No. 217). The Agalarovs'

motion to dismiss shall be made before the Honorable John G. Koeltl at the Daniel Patrick

Moynihan United States Courthouse, 500 Pearl Street, New York, New York 10007, Courtroom

14A, at a time to be determined by the Court.
          Case 1:18-cv-03501-JGK Document 229 Filed 03/04/19 Page 2 of 2



         PLEASE TAKE FURTHER NOTICE that answering papers, if any, shall be filed and

served in accordance with the Scheduling Order dated October 1, 2018 (ECF No. 181).


Dated:      New York, New York
            March 4, 2019
                                          Respectfully submitted,

                                          HERBERT SMITH FREEHILLS NEW YORK LLP


                                          By: /s/ Scott S. Balber
                                              Scott S. Balber
                                              Jonathan C. Cross
                                              Michael P. Jones
                                              Pamela K. Terry
                                              450 Lexington Ave, 14th Floor
                                              New York, New York 10017
                                              Tel: (917) 542-7600
                                              Fax: (917) 542-7601
                                              Email: Scott.Balber@hsf.com
                                                        Jonathan.Cross@hsf.com
                                                        Michael.Jones@hsf.com
                                                        Pamela.Terry@hsf.com

                                              Attorneys for Defendants
                                              Aras Iskenerovich Agalarov
                                              and Emin Araz Agalarov




                                             2
